DETAILED ACTION
Allowable Subject Matter
Claims 1, 11-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the claim includes the allowable subject matter described in claim 2 and indicated in the last Office action of 21 September 2021.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a denture abutment including that the first section of the aperture includes a round shape and wherein the second section of the aperture includes a triangular shape terminating at a point to allow a neck of a dental abutment to be wedged into the denture abutment retention apparatus body along the second section of the aperture after being inserted into the first section of the aperture and slid toward the second section of the aperture in combination with the elements set forth in the claim. 
Regarding claim 11, the claim includes the allowable subject matter described in claim 16 and indicated in the last Office action of 21 September 2021.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a denture not including a flange on a lingual side of the denture in combination with the elements set forth in the claim. 
Regarding claim 17
Therefore, the art of record does not teach or render obvious, either alone or in combination, a denture not including a flange on a lingual side of the denture in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772